Atkinson, J.
1; Generally a broker’s commissions are earned when, during the agency, he • finds a purchaser ready, able, and willing to buy, and who actually offers to buy on the terms stipulated by the owner. Civil Code (1910), § 3587. An offer by the proposed purchaser to buy on terms not stipulated by the owner will not entitle the broker to his commissions.
2. As a general rule, where property is listed by an owner for sale through a real-estate broker at a stipulated price and commission, without anything being said as to terms of payment, the contract is to be construed as authority to the broker to sell for cash alone. 9 C. J. 526, § 27; 4 R. C. L. 257, § 11, 4 R. C. L. 262, § 14.
3. Where property is listed as indicated in the preceding note and the broker procures a purchaser who is ready, willing, and able, and who through the broker actually offers, to buy at the price named, but only on terms, other than all cash, such as might be agreed upon with the owner, and the owner refuses to meet the purchaser, assigning as the sole reason therefor that he wishes to withdraw the property from sale, the commissions of the broker are not earned.
4. The rulings announced in the preceding notes sufficiently 'answer the question propounded by the Court of Appeals.

All the Justices concur.

B. L. Maynard, for plaintiff in error.
Shipp & Sheppard, contra.